Citation Nr: 9907005	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-15 547	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for osteoarthritis, cervical spine with C7 nerve root 
compromise, for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952, and from February 1954 to April 1973.  The veteran died 
on March 4, 1989.  The appellant is his surviving spouse.  

This matter came to the Board on appeal from a determination 
by the RO which held that the denials of the veteran's claims 
by decisions dated in November 1988, December 1988 and 
January 1989 became final and that there was no claim pending 
at the time of the veteran's death in March 1989.  The RO 
listed the issue on appeal as follows:  Whether a claim filed 
subsequent to the veteran's death seeking an increased 
evaluation for his service-connected disabilities for a 
period of time prior to his death is well grounded.  

In a April 1998 remand, the Board noted that the veteran's 
claims for increased ratings for diabetes mellitus and a 
disability of the cervical spine, as well as his claim for a 
total rating for compensation purposes were pending at the 
time of his death, and were still pending for accrued 
benefits purposes.  The three issues on appeal were 
recharacterized to include "for accrued benefits purposes" 
and the case was remanded for further consideration by the 
RO.  

In June 1998, a determination was made by the RO that prior 
to the veteran's death a rating in excess of 20 percent for 
his cervical spine disorder was not warranted.  This issue 
has been returned to the Board for further appellate review 
at this time.

The RO also found that the appellant was entitled to accrued 
benefits based on the veteran's entitlement to a 100 percent 
rating for his diabetes mellitus from January 13, 1989, to 
his death in March 1989.  In July 1998, the RO notified the 
appellant that this represented a total grant of her accrued 
benefits claims with respect to diabetes mellitus and a total 
rating.  The appellant did not respond to this notice and 
these issues were not recertified to the Board.  However, 
actions taken subsequent to the return of this case to the 
Board have reintroduced these issues into the appellate 
process.  Further explanation will be set out in a Remand 
section at the end of this decision.  


FINDING OF FACT

Prior to the veteran's death in March 1989, osteoarthritis, 
cervical spine with C7 nerve root compromise, was manifested 
by no more than moderate limitation of motion or moderate 
intervertebral disc syndrome with recurring attacks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
osteoarthritis, cervical spine with C7 nerve root compromise, 
have not been met.  38 U.S.C.A. § 1155 (West 1991 and Supp. 
1998); 38 C.F.R. Part 4, Codes 5003, 5290, 5293.  (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that appellant's accrued benefits 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that the claim is plausible.  The Board is also 
satisfied that there is no further obligation to assist the 
appellant in development of this claim.  38 U.S.C.A. § 
5107(a).

Factual Background.  The veteran's service medical records 
reveal the presence of osteoarthritis of the cervical spine.  
A rating action in August 1977 established service connection 
for osteoarthritis of the cervical spine effective in May 
1977 and assigned a 10 percent rating from that date under 
Diagnostic Code 5003.  The veteran's rating was increased to 
20 percent effective in January 1980 based on a finding of C7 
nerve root compromise, bilaterally.  This rating was based on 
consideration of Diagnostic Codes 5003, 5290, 5293.  There 
was no disagreement with this final determination.  

Subsequent records show no significant complaints or 
treatment with respect to the cervical spine until an April 
1988 letter from the veteran's treating physician commented 
on the veteran's general health status to include his 
cervical spine disability.  

A May 1988 treatment report from the same physician noted 
that the veteran was having problems with his neck with 
complaints of pain and headaches.  He noted decreased range 
of motion in the neck with loss of 20 degrees of rotation in 
both directions and 15 degrees of hyperextension and 
hyperflexion.  The examiner also noted crepitation on 
rotation of the head associated with some spasm and rigidity 
over the paracervical muscles of the neck.  Severe 
spondylosis of the cervical spine was also noted.  The 
spondylosis had been confirmed by a private neurologist on 
consultation a month earlier.  

Also of record are the treating physician's subsequent 
treatment notes from 1988-89 dealing primarily with the 
veterans diabetes and low back problems.  

On VA orthopedic examination in July 1998, the examiner noted 
that most of the veteran's complaints were attributable to 
his diabetes.  Examination of the cervical spine revealed 
normal range of bending and rotation ability in the cervical 
spine.  Examination revealed no evidence of C7 bilateral 
compression syndrome.  On X-ray study, mild to moderate 
degenerative changes were noted.  On neurologic examination, 
no significant adverse findings with respect to the cervical 
spine were reported and the neurologic examiner found no 
evidence of myelopathy to support a finding of spinal 
compression.  

A report of VA hospitalization in August 1988 for out of 
control diabetes noted only a history of neck trouble with no 
significant findings reported.  

At the hearing on appeal before the undersigned in April 
1998, the appellant advanced general arguments concerning the 
veteran's overall health prior to his death, particularly 
with respect to his diabetes and its related disabilities, 
but made no specific arguments with respect to the cervical 
spine disability.  


Criteria.  In pertinent part, periodic monetary benefits 
under laws administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death and due and unpaid for a period not to exceed two 
years, shall upon the death of such individual be paid to the 
veteran's spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1998), as amended by the Veterans' Benefits Improvements Act 
of 1996, P.L. 104-275, Sec. 507, 110 Stat. 3322 (Oct. 9, 
1996).  

Since 38 U.S.C.A. § 5121, which authorizes payment of certain 
accrued benefits, was recently amended and now extends the 
relevant time period for payment of such benefits to a two-
year period prior to death instead of the former one-year 
period, this liberalizing law will be applied with respect to 
appellant's accrued benefits claim, which was timely 
perfected subsequent to the veteran's death in March 1989.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

While the period of payment, as increased under the new law, 
is applied to the appellant, the law in effect at the time of 
his death controls in rating the veteran's disability prior 
to his death.  38 U.S.C.A. § 5121.  However, the rating 
criteria considered below have gone unchanged over the years 
from 1987-89 to the present.  

Disability evaluations are assigned by applying a schedule of 
ratings, which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Arthritis is rated based on limitation of motion of the 
affected joint.  Code 5003.  

Slight limitation of motion of the cervical spine is rated as 
10 percent disabling, moderate limitation of motion is rated 
as 20 percent disabling, and severe limitation of motion is 
rated as 30 percent disabling.  Code 5290.

Alternatively, under the criteria applicable to 
intervertebral disc syndrome, the rating schedule provides a 
60 percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to site of diseased disc and little intermittent relief.  A 
40 percent rating is provided for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
20 percent rating is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  Code 5293.

Diagnostic Code 5287 is not applicable as its 30 percent 
rating requires the presence of ankylosis of the cervical 
spine, which is neither contended nor shown to have been 
present in this case.


Analysis.  In considering claims for accrued benefits, 
consideration is limited to evidence in the file at date of 
death or constructively present.  Thus, although certain 
evidence was received after the veteran's death, including 
private medical records dated in 1988-89 and lay affidavits 
as to the veteran's condition prior to his death, such 
evidence cannot be considered in deciding this accrued 
benefits claim.  

Diagnostic Code 5003, for rating arthritis, specifically 
encompasses painful motion, since a compensable rating 
thereunder for limitation of motion requires that any 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under 38 C.F.R. Part 4, Code 5290, a 10 percent evaluation 
may be assigned for slight limitation of motion of the 
cervical segment of the spine.  A 20 percent evaluation 
requires moderate limitation of motion.  A 30 percent 
evaluation requires severe limitation of motion.  Since no 
more than moderate overall limitation of cervical spinal 
motion was shown prior to the veteran's death, a rating in 
excess of 20 percent under Code 5003-5290 for accrued 
benefits purposes is not warranted

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, to the veteran's condition, 
but notes there is no evidence of functional loss due to 
pain, limitation of motion, or weakness, in excess of the 
disablement already contemplated in the current 20 percent 
evaluation.

The clinical findings of record prior to the veteran's death, 
including the VA examinations in 1988, did not show 
neurologic symptomatology that would warrant more than a 20 
percent rating under Code 5293.  There were no neurologic 
deficits or weakness or other indications of severe 
intervertebral disc syndrome with recurring attacks that 
would warrant a rating in excess of the 20 percent rating 
that has been assigned.  Accordingly, the Board finds no 
basis for the award of accrued benefits based on an increased 
rating for a cervical spine disability.  

In reaching the foregoing determinations, the Board has also 
given due consideration to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  


ORDER

An increased rating for a cervical spine disability for 
accrued benefits purposes is denied.  


REMAND

As noted above, in June 1998, the RO granted an increased 
rating of 100 percent for the veteran's diabetes from January 
1989 to his death in March 1989 for accrued benefits 
purposes.  While the RO considered this a grant of all 
benefits sought by the appellant based on an increased rating 
for diabetes and for a total disability rating, the 
appellant's representative in his informal written 
presentation of October 1998 filed a timely notice of 
disagreement with these determinations.  Accordingly, in view 
of this outstanding notice of disagreement, the case is being 
remanded for the following action:

A statement of the case to include the 
pertinent facts and applicable law and 
regulations as well as a VA Form 9 should 
be furnished to the appellant and her 
representative in response to the timely 
notice of disagreement filed in October 
1998.  

If thereafter a timely substantive appeal is received, then 
the case should be returned to the Board for further 
appellate reviewing accordance with current appellate 
procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

